ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-09-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO
(NEW APPLICATION: 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

ORDER OF 18 SEPTEMBER 2002

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO
(NOUVELLE REQUETE: 2002)

(RÉPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

ORDONNANCE DU 18 SEPTEMBRE 2002
Official citation:

Armed Activities on the Territory of the Congo (New Application: 2002)
(Democratic Republic of the Congo v. Rwanda),
Order of 18 September 2002, I C.J. Reports 2002, p. 299

Mode officiel de citation:
Activités armées sur le territoire du Congo (nouvelle requête: 2002)
(République démocratique du Congo c. Rwanda),
ordonnance du 18 septembre 2002, C.LJ. Recueil 2002, p. 299

 

Sales number
ISSN 0074-4441 N° de vente: 851

ISBN 92-1-070955-1

 

 

 
18 SEPTEMBER 2002

ORDER

ARMED ACTIVITIES ON THE TERRITORY
OF THE CONGO (NEW APPLICATION : 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

ACTIVITES ARMEES SUR LE TERRITOIRE
DU CONGO (NOUVELLE REQUETE: 2002)

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

18 SEPTEMBRE 2002

ORDONNANCE

 
2002
18 September
General List
No. 126

299

INTERNATIONAL COURT OF JUSTICE

YEAR 2002

18 September 2002

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO
(NEW APPLICATION: 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO v. RWANDA)

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges ODA,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN,  KOOIMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 44, 48 and 79, paragraphs 2 and 3, of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
28 May 2002, whereby the Democratic Republic of the Congo instituted
proceedings against the Rwandese Republic in respect of a dispute con-
cerning “massive, serious and flagrant violations of human rights and
of international humanitarian law” alleged to have been committed
“by Rwanda on the territory of the Democratic Republic of the Congo in
flagrant breach of the sovereignty and territorial integrity [of the latter],
as guaranteed by the United Nations Charter and the Charter of the
Organization of African Unity”;

4
300 ARMED ACTIVITIES (ORDER 18 LX 02)

Whereas in its Application the Congo relied on a certain number of
grounds in order to found the jurisdiction of the Court;

Whereas on 28 May 2002, after filing the Application, the Agent of the
Congo submitted a request for the indication of provisional measures,
citing Article 41 of the Statute of the Court and Articles 73 and 74 of its
Rules;

Whereas by Order of 10 July 2002 the Court, on the one hand, held
that it “does not in the present case have the prima facie jurisdiction
necessary to indicate those provisional measures requested by the Congo”
and, on the other, “in the absence of a manifest lack of jurisdiction”,
rejected Rwanda’s request that the case be removed from the List;

Whereas in the same Order the Court further held that “the findings
reached by [it] . . . in no way prejudge[d] the question of the jurisdiction
of the Court to deal with the merits of the case or any questions relating
to the admissibility of the Application, or relating to the merits them-
selves” ;

Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 4 September 2002, Rwanda suggested that the
procedure provided for in Article 79, paragraphs 2 and 3, of the Rules of
Court (1978), as amended on 5 December 2000, be followed, and that the
questions of jurisdiction and admissibility in the case therefore be deter-
mined separately before any proceedings on the merits; whereas the
Congo stated that it would leave the decision in this regard to the Court;
and whereas the Parties agreed that, in the event that this procedure was
followed, the Rwandese Republic would first present a Memorial dealing
exclusively with those questions and that the Democratic Republic of the
Congo would reply to it in a Counter-Memorial confined to the same
questions;

Taking account of the views of the Parties regarding the procedure to
be followed and the time-limits to be fixed,

Decides that the written pleadings shall first be addressed to the ques-
tions of the jurisdiction of the Court to entertain the Application and of
its admissibility ;

Fixes the following time-limits for the filing of those pleadings:

20 January 2003 for the Memorial of the Rwandese Republic:

20 May 2003 for the Counter-Memorial of the Democratic Republic of
the Congo: and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of September, two
thousand and two, in three copies, one of which will be placed in the

5
301 ARMED ACTIVITIES (ORDER 18 IX 02)

archives of the Court and the others transmitted to the Government of
the Democratic Republic of the Congo and the Government of the
Rwandese Republic, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070955-1
